Contrary to the appellant’s contention, the adjournments of the fact-finding hearing and the delays occasioned therein do not warrant dismissal of the petition and annulment of the fact-finding order. While we are mindful that unreasonable delays in Family Court proceedings should be avoided and adjournments granted in the course of such a proceeding should be for as short a time as is practicable (see, Family Ct Act § 1049; Matter of Dutchess County Dept. of Social Servs. [Cody M.—Mark M.], 196 AD2d 196), we decline to grant the appellant the relief requested, especially since he contributed, in part, to these delays. Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.